Citation Nr: 1403783	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-19 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate disability to include as the result of herbicide exposure.

2.  Entitlement to service connection for a disability productive of urinary problems,
other than a prostate disability, to include as the result of herbicide exposure.

3.  Entitlement to service connection for a skin disability, claimed as skin irritation
and cysts, to include as a result of herbicide exposure.

4.  Entitlement to an initial compensable disability rating for tension headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from rating decisions dated in May 2007 and September 2008 issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

In an October 2011 decision, the Board denied entitlement to service connection for
a prostate disorder, a urinary disorder other than a prostate disability, and a skin disorder.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an order dated July 2012, the Court granted the parties' Joint Motion, vacated the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.  The claims folder was subsequently returned to the Board for further appellate proceedings.

In May 2013, the Board remanded the claims to afford the Veteran examinations pursuant to his skin and genitourinary claims.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a September 2012 rating decision, the Veteran was granted service connection for tension headaches with a noncompensable rating.  Thereafter, in a January 2013 statement, the Veteran submitted a timely notice of disagreement ("NOD") with the assigned disability rating.  As a Statement of the Case ("SOC") on this issue has yet to be issued, this matter is being addressed on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Prostate, urinary and skin service connection claims

The Veteran asserts that he has experienced skin, prostate and urinary problems ever since active duty service.  As noted above, the Veteran's claims were previously remanded in order to allow him to undergo VA examinations, which took place in June 2013.  However, in an October 2013 statement, the Veteran's service organization representative claimed that these examinations were inadequate because the examiner did not specifically address the Veteran's lay contentions in his opinions that the Veteran's claimed disorders are not related to service.  

In this regard, the Court has held that a veteran is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board concludes that, as the Veteran's statements regarding his symptomatology are relevant, a remand is necessary to obtain an additional opinion in order to insure that the VA examiner considered such statements and comments on such in his examination report.  

Entitlement to an initial compensable disability rating for tension headaches

In September 2012, the RO granted service connection for tension headaches and assigned a noncompensable disability rating.  In January 2013, the Veteran submitted a timely NOD with the assigned disability rating.  To date, an SOC on this claim has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and no SOC has been issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Accordingly, this issue must be remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who performed the June 2013 genitourinary and skin disorder examinations to obtain clarification as to (a) whether he took into consideration the Veteran's lay statements regarding the nature and onset of his claimed disabilities, and (b) insure that the examiner specifically comments on the Veteran's lay statements in his examination opinions/conclusions.  

The examiner should note that the Veteran and other lay persons are competent to attest to factual matters of which he or she has firsthand knowledge, including the symptoms of the claimed disorders during and after military service.  If such lay reports are discounted, the examiner should provide a reason for doing so.

If (and ONLY IF) the examiner is not available or is unable to provide the requested opinion, schedule the Veteran for another skin and genitourinary examination with an appropriate clinician to obtain an opinion as to the directives below.

With respect to the genitourinary examination, the VA examiner is asked to a) diagnose all the Veteran's current prostate and genitourinary disabilities, and b) render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's prostate disability or a urinary disability, other than a prostate disability, had onset in service or was caused by the Veteran's active military service, to include exposure to Agent Orange or other herbicides.  A complete rationale for the examiner's opinion must be
provided.

A copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the complete VBMS electronic record.  The examiner must indicate that he/she took into consideration the Veteran's lay statements regarding the nature and onset of his disability AND must specifically comment on these statements in his/her conclusions.

With respect to the dermatology examination, the VA examiner is asked to a) diagnose all the Veteran's current skin disabilities and b) render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin disabilities had onset in service or were caused by the Veteran's active military service, to include exposure to Agent Orange or other herbicides.  A complete rationale for the examiner's opinion must be provided.

A copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the complete VBMS electronic record.  The examiner must indicate that he/she took into consideration the Veteran's lay statements regarding the nature and onset of his disabilities AND must specifically comment on these statements in his/her conclusions.

2.  The Veteran and his representative must be provided a SOC on the issue of entitlement to a higher disability rating for tension headaches.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board. 

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

